O’Driseoll & Grove, Inc., employer, and the American Motorists Insurance Company, insurance carrier, have appealed from an award of the State Industrial Board [now Workmen’s Compensation Board] which reversed a previous award of compensation apportioned between appellants and Geneva Preserving Company, and made a new award solely against appellants. The Industrial Board found that on October 28, 1942, claimant sustained accidental injuries while employed by appellant and that such injuries resulted in a strangulated left inguinal hernia and a right inguinal hernia. The board also found that as a result of those injuries claimant suffered a recurrent left inguinal hernia which resulted in an operation on June 30, 1943, and that such injuries were the natural and unavoidable result of the accidental injuries sustained by claimant while in the employ of the employer-appellant. The evidence sustains the findings. Award affirmed, with costs to the respondents, Geneva Preserving Company and Utica Mutual Insurance Company. All concur.